Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 3, 5, 6, 7, 8, 9, 11, 13, 14, 15, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Gross et al. (US 20150089847 A1).
Regarding Claim 1, Gross discloses:
a latching system (160) associated with a dipper door (75) of a dipper (70), the latching system comprising:
a latch bar (245) that engages with a body of the dipper [0057 & 0068 & 0071 & 0075], the latch bar defining a longitudinal axis centrally passing through the latch bar such that the latch bar is movable along the longitudinal axis (Fig. 10) [0054], the latch bar including:
a housing defining a first end and a second end opposite the first end (Fig. 15 & Fig. 16 & Fig. 17A);
one or more shims (255) removably coupled [0053] to the housing proximate the first end of the housing (Fig. 10 & Fig. 15 & Fig. 16), wherein the one or more shims allow adjustment of the latch bar along the longitudinal axis [0053 & 0054]; and
a wear member (325) defining a wear surface and a wear axis extending parallel to the wear surface (Fig. 9 & Fig. 10 & Fig. 17) [0054], wherein the wear member is removably coupled to the housing proximate the second end of the housing (Fig. 17), and wherein an angle defined between the wear axis and the longitudinal axis of the latch bar is less than 45 degrees (Fig. 9 & Fig. 10 & Fig. 17) [0054];
an arm member (235) defining a first end portion (275) and a second end portion (244), the arm member being pivotally coupled to the dipper door proximate the first end portion (Fig. 16 & Fig. 17A) such that the arm member is pivotable along a first pivot plane [0054 & 0055], wherein the arm member contacts a portion of the latch bar for moving the latch bar along the longitudinal axis [0054 & 0055]; and
a guide assembly coupled to the arm member, wherein the guide assembly includes:
a guide pulley coupled (130) to the dipper door and disposed proximate the second end portion of the arm member; and
an actuation member (155 & 195 & 210) wound around the guide pulley, wherein one end of the actuation member is coupled to the arm member proximate the second end portion of the arm member such that a pull applied on the actuation member causes the arm member to pivot along the first pivot plane [0041 & 0043 & 0044 & 0045 & 0046 & 0047 & 0048 & 0049 & 0050 & 0051 & 0052 & 0054 & 0057 & 0058 & 0064 & 0070 & 0073 & 0074].
Regarding Claim 3, Gross discloses:
the one or more shims are removably coupled to the housing by one or more first mechanical fasteners (260) [0053].
Regarding Claim 5, Gross discloses:
the latch bar includes a rocker coupled to the housing, such that the arm member contacts the rocker for moving the latch bar along the longitudinal axis (Fig. 17 & Fig. 17A) [0053 & 0055 & 0058].
Regarding Claim 6, Gross discloses:
the wear member is removably coupled to the housing by one or more second mechanical fasteners (496) [0076].
Regarding Claim 7, Gross discloses:
the actuation member is adapted to be pulled along a pull direction, such that the pull direction coincides with the first pivot plane (Fig. 10) [0041 & 0043 & 0044 & 0045 & 0046 & 0047 & 0048 & 0049 & 0050 & 0051 & 0052 & 0054 & 0057 & 0058 & 0064 & 0070 & 0073 & 0074].
Regarding Claim 8, Gross discloses:
the actuation member includes at least one of a rope, a chain, and a belt (155 & 165).
Regarding Claim 9, Gross discloses:
a dipper (Fig. 1) comprising:
a body (70);
a dipper door (75) pivotally coupled to the body [0033]; and
a latching system that latches the dipper door with the body [0002], the latching system including:
a latch bar (245) that engages with the body of the dipper [0057 & 0068 & 0071 & 0075], the latch bar defining a longitudinal axis centrally passing through the latch bar such that the latch bar is movable along the longitudinal axis (Fig. 10) [0054], the latch bar including:
a housing defining a first end and a second end opposite the first end (Fig. 15 & Fig. 16 & Fig. 17A);
one or more shims (255) removably coupled [0053] to the housing proximate the first end of the housing (Fig. 10 & Fig. 15 & Fig. 16), wherein the one or more shims allow adjustment of the latch bar along the longitudinal axis [0053 & 0054]; and
a wear member (325) defining a wear surface and a wear axis extending parallel to the wear surface (Fig. 9 & Fig. 10 & Fig. 17) [0054], wherein the wear member is removably coupled to the housing proximate the second end of the housing (Fig. 17), and wherein an angle defined between the wear axis and the longitudinal axis of the latch bar is less than 45 degrees (Fig. 9 & Fig. 10 & Fig. 17) [0054];
an arm member (235) defining a first end portion (275) and a second end portion (244), the arm member being pivotally coupled to the dipper door proximate the first end portion (Fig. 16 & Fig. 17A) such that the arm member is pivotable along a first pivot plane [0054 & 0055], wherein the arm member contacts a portion of the latch bar for moving the latch bar along the longitudinal axis [0054 & 0055]; and
a guide assembly coupled to the arm member, wherein the guide assembly includes:
a guide pulley coupled (130) to the dipper door and disposed proximate the second end portion of the arm member; and
an actuation member (155 & 195 & 210) wound around the guide pulley, wherein one end of the actuation member is coupled to the arm member proximate the second end portion of the arm member such that a pull applied on the actuation member causes the arm member to pivot along the first pivot plane [0041 & 0043 & 0044 & 0045 & 0046 & 0047 & 0048 & 0049 & 0050 & 0051 & 0052 & 0054 & 0057 & 0058 & 0064 & 0070 & 0073 & 0074].
Regarding Claim 11, Gross discloses:
the one or more shims are removably coupled to the housing by one or more first mechanical fasteners (260) [0053].
Regarding Claim 13, Gross discloses:
the latch bar includes a rocker coupled to the housing, such that the arm member contacts the rocker for moving the latch bar along the longitudinal axis (Fig. 17 & Fig. 17A) [0053 & 0055 & 0058].
Regarding Claim 14, Gross discloses:
the wear member is removably coupled to the housing by one or more second mechanical fasteners (496) [0076].
Regarding Claim 15, Gross discloses:
the actuation member is adapted to be pulled along a pull direction, such that the pull direction coincides with the first pivot plane (Fig. 10) [0041 & 0043 & 0044 & 0045 & 0046 & 0047 & 0048 & 0049 & 0050 & 0051 & 0052 & 0054 & 0057 & 0058 & 0064 & 0070 & 0073 & 0074].
Regarding Claim 16, Gross discloses:
a latch bar associated with a dipper, the latch bar defining a longitudinal axis centrally passing through the latch bar such that the latch bar is movable along the longitudinal axis, the latch bar including:
a housing defining a first end and a second end opposite the first end;
one or more shims removably coupled to the housing proximate the first end of the housing, wherein the one or more shims allow adjustment of the latch bar along the longitudinal axis; and
a wear member defining a wear surface and a wear axis extending parallel to the wear surface, wherein the wear member is removably coupled to the housing proximate the second end of the housing, and wherein an angle defined between the wear axis and the longitudinal axis of the latch bar is less than 45 degrees.
Regarding Claim 17, Gross discloses:
the one or more shims are removably coupled to the housing by one or more first mechanical fasteners (260) [0053].
Regarding Claim 19, Gross discloses:
the latch bar includes a rocker coupled to the housing (Fig. 17 & Fig. 17A) [0053 & 0055 & 0058].
Regarding Claim 20, Gross discloses:
the wear member is removably coupled to the housing by one or more second mechanical fasteners (496) [0076].

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 10, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20150089847 A1).
Regarding Claim 2, Gross teaches:
the arm member is pivotally coupled to the dipper door at a first pivot point that is spaced a distance from the longitudinal axis of the latch bar.
Gross does not teach:
the distance between the first pivot point and the longitudinal axis of the latch bar lies in a range of 300 mm and 1000 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance between the first pivot point and the longitudinal axis of the latch bar lies in a range of 300mm and 1000mm in order to provide an optimized balance between multiplying the force exerted on the arm transferred to the latch bar in order to reduce the required input force and reducing the actuation distance of the end of the arm in order to optimize operation of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (referred to in MPEP 2144.05(I))
Regarding Claim 4, Gross does not teach:
the angle defined between the wear axis and the longitudinal axis lies in a range of 5 degrees and 20 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide angle defined between the wear axis and the longitudinal axis lies in a range of 5 degrees and 20 degrees in order to provide a sloped engagement surface capable of engaging the door when the door is not completely closed and aligned in order to allow the latch bar to engage and fully close the ajar door when engaging the door, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (referred to in MPEP 2144.05(I))
Regarding Claim 10, Gross teaches:
the arm member is pivotally coupled to the dipper door at a first pivot point that is spaced a distance from the longitudinal axis of the latch bar.
Gross does not teach:
the distance between the first pivot point and the longitudinal axis of the latch bar lies in a range of 300 mm and 1000 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance between the first pivot point and the longitudinal axis of the latch bar lies in a range of 300mm and 1000mm in order to provide an optimized balance between multiplying the force exerted on the arm transferred to the latch bar in order to reduce the required input force and reducing the actuation distance of the end of the arm in order to optimize operation of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (referred to in MPEP 2144.05(I))
Regarding Claim 12, Gross does not teach:
the angle defined between the wear axis and the longitudinal axis lies in a range of 5 degrees and 20 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide angle defined between the wear axis and the longitudinal axis lies in a range of 5 degrees and 20 degrees in order to provide a sloped engagement surface capable of engaging the door when the door is not completely closed and aligned in order to allow the latch bar to engage and fully close the ajar door when engaging the door, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (referred to in MPEP 2144.05(I))
Regarding Claim 18, Gross does not teach:
the angle defined between the wear axis and the longitudinal axis lies in a range of 5 degrees and 20 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide angle defined between the wear axis and the longitudinal axis lies in a range of 5 degrees and 20 degrees in order to provide a sloped engagement surface capable of engaging the door when the door is not completely closed and aligned in order to allow the latch bar to engage and fully close the ajar door when engaging the door, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (referred to in MPEP 2144.05(I))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 11066807 B2, US 20110146114 A1, US 20150159341 A1, US 1470332 A, US 1478301 A, US 2544682 A, US 1338219 A, US 1637689 A, US 2335352 A, US 1725858 A, US 1660598 A, and US 2376597 A have been cited by the examiner as pertinent to the applicant’s disclosure because they teach dipper door latching mechanisms comprising latch bars which move longitudinally into a receiving member on the door in order to secure the door closed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652